Citation Nr: 1444856	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  12-30 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


FINDING OF FACT

The Veteran does not have current bilateral hearing loss related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO's August 2010 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  
The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In January 2014, a VA audiological examination was conducted.  After reviewing the claims file and considering the Veteran's relevant medical records, including his lay statements about in-service noise exposure, the VA examiner provided an adequate opinion addressing the etiology of the Veteran's bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
  
There is no indication in the record that additional evidence relevant to the issue being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Furthermore, having scheduled the Veteran for the examination discussed above and obtained updated treatment records, the directives of the Board's November 2013 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  General Legal Criteria

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury incurred or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, the evidence must show: (1) the existence of a present hearing disability; (2) in-service incurrence or aggravation of the disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III.  Service Connection for Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss which he attributes to in-service noise exposure.  

In an August 2010 statement, the Veteran claimed that he was exposed to gunfire, artillery, mortar, and airplane noise on a daily basis while serving in the military.

The Board finds that Veteran's statements are competent evidence to relate a history of noise exposure during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His service personnel records confirm that he served as an infantryman in the Army.  These records also indicate that he received a rifle sharpshooter badge during service.  Thus, the Board finds that the Veteran was exposed to significant noise during his active duty service.

The Veteran's service treatment records are silent as to any complaint or diagnosis of bilateral hearing loss.  Furthermore, the Veteran's separation examination noted that his ears were normal and found normal hearing in both ears.

In June 2011, the Veteran was given an audiological evaluation to determine whether any found bilateral hearing impairment was related to his military service, to include his in-service noise exposure.  The examiner provided a diagnosis of mild to moderately severe bilateral sensorineural hearing loss.  The examiner then opined that the Veteran's hearing loss was not likely caused by or a result of in-service noise exposure.  In support of this opinion, the examiner referenced the Veteran's normal bilateral hearing acuity on his enlistment and separation audiological examinations.  Specifically, the examiner found it significant that the Veteran's in-service hearing was within normal limits, bilaterally, with no significant threshold shifts identified.

In November 2013, the Board remanded this matter and instructed the RO to obtain a new audiological evaluation.  In particular, the Board found the June 2011 VA audiological examination to be inadequate because the VA examiner relied on the absence of contemporaneous in-service medical evidence to support a negative opinion regarding the etiological relationship between the Veteran's current hearing loss and his military service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that if hearing loss as defined by 38 C.F.R. § 3.385 is not shown in service or at separation from service, service connection can be established if medical evidence shows that it is actually due to incidents during service).

In January 2014, the Veteran underwent another audiological evaluation.  The examiner noted the Veteran's history of tinnitus, occupational and recreational noise exposure, and contentions regarding the cause of his current hearing loss disability.  After reviewing the claims file and examining the Veteran, the VA examiner opined that there is no nexus between the Veteran's current hearing loss and his military noise exposure.  The examiner stated that the Veteran's enlistment and separation examinations showed normal hearing in both ears at all test frequencies.  The examiner further stated there was no significant threshold change in either ear and that "[r]esearch studies have shown that hazardous noise exposure has an immediate effect on hearing" and that it is unlikely that "such delayed effects" would have resulted from in-service noise exposure. 

Based upon a comprehensive review of the Veteran's in-service and post-service records, the Board concludes that service connection is not warranted for bilateral hearing loss.  The Veteran's service treatment records are silent as to any complaint or diagnosis of bilateral hearing loss and his separation examination noted his ears as normal and reported normal audiological findings.  Moreover, the January 2014 audiological evaluations diagnosed the existence of a current bilateral hearing loss disability but ultimately concluded that it was not etiologically related to the Veteran's in-service noise exposure.  

The Board acknowledges that Veteran can attest to factual matters of which he had first-hand knowledge, such as exposure to loud noise inservice.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Medical causation for bilateral hearing loss involves questions that are beyond the range of common experience and common knowledge and require special knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds that the Veteran's statements as to the cause of his current bilateral loss cannot be considered competent evidence.  While the Veteran's military noise exposure is not disputed, the Board finds most probative the January 2014 VA examiner's opinion that the Veteran's currently diagnosed bilateral hearing loss was not etiologically related to his in-service noise exposure.  Consequently, there is no competent evidence linking any current hearing loss to noise exposure during service.  Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326   (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, the preponderance of the evidence is against the Veteran's claim.  As there is no doubt to be resolved, service connection for bilateral hearing loss is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


